1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9    PHILIP STOTT,                                   Case No. 3:19-cv-00133-MMD-WGC
10                                     Petitioner,                    ORDER
            v.
11
     JAMES DZURENDA, et al.,
12
                                   Respondents.
13

14          Respondents’ motion for enlargement of time (ECF No. 9) is granted. Respondents

15   will have until June 7, 2019, to file the exhibits and index of exhibits in support of their

16   motion to dismiss. In light of this extension, the deadline for Petitioner to respond to the

17   motion to dismiss will also be extended. Petitioner will have until June 21, 2019, to file a

18   response to the pending motion to dismiss.

19          DATED THIS 3rd day of June 2019.

20

21                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
